Title: To James Madison from Daniel Clark, 18 August 1803
From: Clark, Daniel
To: Madison, James



private
Sir
New Orleans 18th. August 1803
Your Letter of the 20th. ulto. came to hand this Evening. I shall in every thing as far as I am able endeavor to fulfill your Wishes, and regret that the immediate return of the Post prevents my replying to some of the subjects mentioned in it, which I will take an immediate opportunity of doing. I flatter myself you will excuse the hasty & inaccurate manner in which the duplicate of the Memorandums respecting this Country, now forwarded are put together; they were at first meant merely as hints for Mr Skipwith to make such use of as he might think proper, and the time pressing I had not leisure to attempt to correct the style of them, even had I been better calculated for such a Business. The truth & exactness of these remarks must be my only excuse & I rely on your usual indulgence for me. The President having honored me with a Letter I inclose my answer open to you. I am uncertain whether there is or not any impropriety in replying directly to our first Magistrate—should there be any I entreat you will suppress the Letter, and be kind enough to give him assurances of my disposition to exert myself to the utmost on all occasions in his & my Country’s Service. If you see no impropriety in its being delivered, permit me to request you to seal & have it forwarded. The Satisfaction generally expressed throughout this Country on the event of the Cession is great, and no symptoms of discontent are manifested except by a very small Portion of the Merchants & Mechanics and a number of Seamen & Adventurers lately arrived from France on whom the Prefect has been practising his revolutionary Arts since his arrival. He is a violent & bad Man whose Projects of Plunder & Monopoly are ended, can brook no contradiction, manifests a hatred & pretended Contempt for our Nation, has disgusted all the Spanish Authorities, and by his Conduct has lost the Confidence of all the well disposed & thinking People. He will not fail, should it be in his Power to do us every possible injury & will stick at no measures to obtain his Ends. I think it necessary to inform you of this, that you may be prepared for any Event whatever. I have the Honor to remain with respect & Esteem Sir Your most obedient & most humble Servt.
Daniel Clark
 

   
   RC (DNA: RG 59, CD, New Orleans, vol. 1). Docketed by Wagner as received 19 Sept. Enclosures not found, but see n. 1.



   
   Clark no doubt enclosed duplicates of memorandums he had sent JM on 26 July 1803. According to Clark’s description in his letter to Jefferson, 18 Aug., these included “as exact a Manuscript map as could be procured of this Country, on which the different Posts or Settlements are delineated and numbered,” and “some Memorandums respecting the County” (DLC: Jefferson Papers).



   
   Jefferson wrote on 17 July to Clark, to William Dunbar, and to William C. C. Claiborne, enclosing a list of queries about Louisiana he wished each to answer (DLC: Jefferson Papers). In his 18 Aug. reply (see n. 1, above), Clark promised to send “such information as it is possible to procure.”


